Exhibit 10.2

[gbyh1yy0eili000001.jpg]

 

GENERAL RELEASE

 

 

This Separation Agreement/General Release (“Agreement”) is made by and between
OP Bancorp/Open Bank, (including each of the Releasees referenced below unless
otherwise noted) (the “Company”) and Steve Park (“Employee”) in complete, final,
and binding settlement of all claims and potential claims, if any, with respect
to their employment relationship. The Company and Employee may collectively be
referred to herein as the “Parties.”

 

ONE: Agreement

 

This Agreement is based upon the following:

 

A.       Employee and Company have agreed to terminate their employment
relationship. Although the Company has no obligation to provide the Employee
with any kind of separation pay, it is prepared to assist the Employee with his
employment transition.

 

B.       Employee’s last day of employment with the Company is October 15, 2020
(the “Termination Date”). The Parties agree that Employee has no authority to
act on behalf of the Company after the Termination Date. On the Termination
Date, the Company will pay all accrued salary, and all accrued and unused PTO
earned through the Termination Date, subject to all required payroll deductions
and withholding. The Employee is entitled to these payments regardless of
whether or not he signs this Agreement.

 

TWO: Consideration

 

A.       Separation Pay.   Employee shall  be paid a Separation Pay of $285,000,
the equivalent of 1 year of Employee’s current base salary, less standard
payroll deductions and withholding, pursuant to the Agreement’s terms, after the
date of the expiration of any and all applicable revocation periods specified in
Paragraph FIVE below (provided that Employee has not exercised any applicable
revocation right specified in Paragraph FIVE). The Separation Pay is in the
nature of severance pay and not for any work performed for the Company, and
therefore shall not result in the accrual or payment of holiday pay, vacation
pay, accrual of any kind of similar benefit, or any other additional benefits.

 

B.       COBRA. The Employee’s group health insurance will cease on October 31,
2020. The Company will pay Employee’s health insurance premium for the plans
equaling his current tier/coverage to continue through April 30, 2021, in
accordance with the federal Consolidated Omnibus Budget Reconciliation Act.

 

C.       No Further Compensation.  The separation payment provided under this
Section TWO shall be referred to as “Severance Payment.” Employee acknowledges
and agrees that, except for the Severance Payment, Employee is not entitled to
earn or receive any further compensation, payments or benefits from the Company
(including, without limitation, vacation pay, sick pay, floating holiday pay, or
any other Company benefits), whether it be for the period of Employee’s
employment prior to the Termination Date or otherwise.   Employee further

 

 

--------------------------------------------------------------------------------

[gbyh1yy0eili000001.jpg]

acknowledges and agrees that but for this Agreement, Employee would not be
entitled to the

Severance Payment.

 

THREE: Complete Release

 

A.       General Release.   As a material inducement to the Company to enter
into this Agreement and to provide the Severance Payment, Employee hereby
irrevocably and unconditionally releases, waives and discharges the Company and
each and all of the Company’s owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, former employees,
representatives, attorneys, accountants, benefit plans, insurers, parent
companies, divisions, subsidiaries, affiliates (and owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, accountants, benefit plans and insurers of such
parent companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, or under or in concert with any of them (collectively “Releasees”)
from any and all individual, class, and/or representative claims, causes of
action, demands, complaints and liabilities (including but not limited to
attorney’s fees) of any kind whatsoever, whether now known or unknown, suspected
or claimed, which Employee has or may claim to have against any Releasee
relating to or arising out of any matter or thing which occurred on or prior to
the date of execution of this Agreement, including, without limitation, any and
all individual, class, and/or representative claims arising out of or relating
to Employee’s employment with the Company and/or Employee’s employment
separation. The released, waived, and discharged claims also include, but are
not limited to individual, class and/or representative claims of any kind for
unfair competition, wrongful discharge, constructive discharge, defamation,
invasion of privacy, infliction of emotional distress, misrepresentation or
fraudulent inducement, breach of any express or implied contract, claims arising
under any Company handbook, manual, policy, or practice, any other claims for
severance pay, attorney’s fees and costs, expenses, bonuses, back pay, future
wage loss, and front pay, claims for wages, overtime, compensation, commissions,
bonuses, or pay of any kind purportedly due to Employee for work performed
during any and all periods of time prior to the date of this Agreement, as well
as all associated liquidated damages, premiums, penalties, and interest, whether
such claims are known or unknown, under any theory of law, including state law
and federal law, claims for benefits under any employee benefit plan or program,
claims for a breach of an implied covenant of good faith and fair dealing,
claims for interference with contract, negligence, or claims under any other
federal, state, municipal, or local insurance, human rights, civil rights,
wage-hour, pension, or labor laws, rules or regulations, public policy, contract
or tort laws, or any claim of retaliation under such laws, or any claim arising
under common law, or under the constitution or any amendments thereto, or any
other claim which could be asserted against the Releasee(s) or which arise out
of the Employee’s employment relationship with the Company or the termination of
that employment relationship.

 

B.       Release of Federal & State Statutes. The released, waived, and
discharged claims also include, but are not limited to, all individual, class
and/or representative claims of any kind arising under Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act; the Equal Pay Act; the Employee Retirement Income Security Act
(ERISA), as amended; the Age Discrimination in Employment Act of 1974, as
amended; the Family and Medical Leave Act; the Fair Labor Standards Act; the
Worker Adjustment and Retraining Notification Act (WARN Act); the Reconstruction
Era Civil Rights Act, as amended; the Sarbanes-Oxley Act; the Occupational
Safety and Health Act; the Health Insurance Portability

 

 

--------------------------------------------------------------------------------

[gbyh1yy0eili000001.jpg]

and Accountability Act; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Labor Code (including, without
limitation, Section 132a and Sections 1400-1408); the California Business &
Professions Code Section 17200 et seq.; or any other federal, state, municipal
and/or local statutes, regulations, or ordinances of any kind.

 

C.       Release of Monetary Recovery for Claims Brought on Employee’s Behalf.
This release covers not only any and all individual, class and/or representative
claims Employee ever had or now has against any Releasee, but it also covers any
such claim for a monetary recovery asserted on Employee’s behalf by any other
person or entity, including, without limitation, any government agency, and
Employee waives the right to any such monetary recovery.

 

D.       To the extent Employee releases persons or entities not signatory to
this Agreement, Employee acknowledges and agrees that Employee’s general release
is made for each of their benefit and use.

 

E.       The Company and Employee acknowledge and agree that Employee’s general
release does not cover any claims that cannot lawfully be waived or released by
Employee.

 

FOUR: Waiver of Known and Unknown Claim, Including A Specific Waiver of

California Civil Code Section 1542

 

Employee expressly waives all rights afforded by any statute (such as Section
1542 of the Civil Code of the State of California or any other comparable state
statute) which limits the effect of a release with respect to unknown claims.  
Employee understands the significance of Employee’s release of unknown claims
and Employee’s waiver of statutory protection against a release of unknown
claims (such as under Section 1542 of the California Civil Code or under any
other comparable state statute). For instance, Employee expressly waives any and
all rights and benefits under Section 1542 of The Civil Code of the State of
California, which states as follows:

 

A GENERAL   RELEASE   DOES   NOT   EXTEND   TO   CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

 

Employee hereby specifically acknowledges and agrees that Employee’s waiver of
known and unknown claims and of Section 1542 of the Civil Code of the State of
California is knowing and voluntary.

 

FIVE: Acknowledgment   of   Rights   and   Waiver   of   Claims   Under   the  
Age

Discrimination In Employment Act (“ADEA”)

 

Employee acknowledges and agrees that Employee is knowingly and voluntarily
waiving and releasing any rights Employee may have under the Age Discrimination
in Employment Act of

1967 (“ADEA”) and pursuant to the Older Workers Benefit Protection Act. Employee
also acknowledges that the consideration given for the waiver and release in
this Agreement is in addition to anything of value to which Employee already is
entitled, and that, but for this

 

 

--------------------------------------------------------------------------------

[gbyh1yy0eili000001.jpg]

Agreement, Employee would not be entitled to the consideration set forth in
Section TWO of this Agreement. Employee further acknowledges that Employee has
been advised by this writing that: (a) Employee’s waiver and release does not
apply to any claims that arise after Employee’s execution of this Agreement; (b)
Employee should consult with an attorney prior to executing this Agreement; (c)
Employee has twenty-one (21) calendar days from Employee’s receipt of the
Agreement to consider this Agreement (although Employee may by Employee’s own
choice execute this Agreement earlier, but may not execute this agreement before
Employee’s last day of work for the Company); (d) changes to the terms of the
Agreement, whether material or immaterial, will not restart this twenty-one (21)
day period; (e) Employee has seven (7) calendar days following Employee’s
execution of this Agreement to revoke it in writing; and (f) this Agreement
shall not be effective and enforceable unless and until the seven (7) day
revocation period has expired without revocation of the Agreement by Employee
(“Effective Date”). Employee may revoke this Release within seven (7) calendar
days only by giving the Company formal, written notice of Employee’s revocation
of this Release (by Certified Mail) to Attention: Min J. Kim 1000 Wilshire Blvd.
Ste. 500, Los Angeles, CA 90017. Such notice must be received by the Company
before the expiration of the seven (7) day revocation period referenced above.

 

SIX: Non Admission of Liability

 

Neither the transfer of any consideration, the doing of any of the acts referred
to in this Agreement, nor anything else contained herein shall be taken or
construed to be an admission on the part of the Parties, or any of them, of any
wrongdoing, claims, liabilities, obligations, damages, losses or expenses that
could have been asserted in any claim, demand, debt, account, cause of action
and/or obligation of any kind whatsoever.

 

SEVEN: Non-Disparagement; Survival

 

A.       Employee shall not engage in any disparagement or vilification of the
Releasees, and shall refrain from making any false, negative, critical or
disparaging statements, implied or expressed, concerning the Releasees,
including regarding management style, methods of doing business, the quality of
products and services, role in the community, or treatment of employees.
Employee shall do nothing that would damage the Company’s business reputation or
goodwill.

 

B.       Employee acknowledges and agrees that Article VIII and Article IX of
the Plan survive termination of Employee’s employment and remain in full force
and effect.

 

EIGHT: Covenant Not to Sue

 

A.       A “covenant not to sue” is a legal term that means Employee promises
not to file a lawsuit in court. It is different from the release of claims and
waiver of rights contained above. Besides waiving and releasing the claims
covered above, Employee shall never sue the Releasees in any forum for any
reason covered by the Release. Notwithstanding this covenant not to sue,
Employee may bring a claim against the Company to enforce this Agreement, to
challenge the validity of this Agreement under the ADEA or for any claim that
arises after execution of this Agreement. If Employee sues any of the Releasees
in violation of this Agreement, Employee shall be liable to them for their
reasonable attorneys’ fees and costs (including the costs of experts,

 

 

--------------------------------------------------------------------------------

[gbyh1yy0eili000001.jpg]

evidence, and counsel) and other litigation costs incurred in defending against
Employee’s suit. In addition, if Employee sues any of the Releasees in violation
of this Agreement, the Company can require Employee to return all but a sum of
$100 of the Severance Pay, which sum is, by itself, adequate consideration for
the promises and covenants in this Agreement. In that event, the Company shall
have no obligation to make any further Severance Payments.

 

B.       Notwithstanding the foregoing, Employee is not waiving the right to
report possible securities law violations to the Securities and Exchange
Commission and other governmental agencies or the right to receive any resulting
whistleblower awards.

 

C.       If Employee  has previously filed any lawsuit against any of the
Releasees, Employee shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent Employee’s
agreement to withdraw, dismiss, or not file a lawsuit would not be a violation
of any applicable law or regulation.

 

NINE: Entire Agreement

 

The Plan and this Agreement supersedes any and all prior agreements or
understandings between the Employee and the Company. This Agreement may only be
amended or modified by a written document signed by the Employee and the
Company. Employee acknowledges and agrees that the Company has made no
representations or promises to Employee other than those expressly set forth in
this Agreement.

 

TEN: Right to Consult an Attorney

 

Employee acknowledges and agrees that Employee (i) has been advised and is
hereby advised to consult with an attorney prior to signing this Agreement; and
(ii) is signing this Agreement knowingly and voluntarily after having had the
opportunity to consult with Employee’s independent legal counsel, with the
intent to be legally bound by its terms.

 

ELEVEN: Future Cooperation

 

In connection with any and all claims, disputes, negotiations, governmental,
internal or other investigations, lawsuits, or administrative proceedings (the
“Legal Matters”) involving the Company or any affiliate, or any of their current
or former officers, employees or board members (collectively, the “Disputing
Parties” and, individually, each a “Disputing Party”), Employee shall make
himself/herself reasonably available, upon reasonable notice from the Company
and without the necessity of subpoena, to provide information and documents,
provide declarations and statement regarding a Disputing Party, meet with
attorneys and other representatives of a Disputing Party, prepare for and give
depositions and testimony, and otherwise cooperate in the investigation,
defense, and prosecution of any and all such Legal Matters, as may, in the good
faith and judgment of the Company, be reasonably requested. The Company shall
consult with Employee and make reasonable efforts to schedule such assistance so
as not to materially disrupt Employee’s business and personal affairs. The
Company shall reimburse all reasonable expenses incurred by Employee in
connection with such assistance, including travel, meals, rental car, and hotel
expenses, if any; provided such expenses are approved in advance by the Company
and are documented in a manner consistent with expense reporting policies of the
Company as may be in effect from time to time.

 

 

--------------------------------------------------------------------------------

[gbyh1yy0eili000001.jpg]

TWELVE: Enforcement

 

Employee stipulates that breach by Employee of restrictions and requirements
under this Agreement will cause irreparable damage to the Releasees in the case
of Employee’s breach and that the Company would not have entered into this
Agreement without binding Employee to these restrictions and requirements. In
the event of Employee’s breach of this Agreement, in addition to any other
remedies the Company may have, and without bond and without prejudice to any
other rights and remedies that the Company may have for Employee’s breach of
this Agreement, the Company shall be relieved of any obligation to provide
Severance Payment and shall be entitled to an injunction to prevent or restrain
any such violation by Employee and all persons directly or indirectly action for
or with Employee. Employee stipulates that the restrictive period for with the
Company is entitled to an injunction shall be extended in for a period that
equals the time period during which Employee is or has been in violation of the
restrictions contained herein.

 

THIRTEEN: Miscellaneous

 

A.       In the event that either Party commences mediation, arbitration, or
litigation to enforce or protect such Party’s rights under this Agreement, the
prevailing Party in any such action shall be entitled to recover reasonable
attorneys’ fees and costs (including the costs of experts, evidence, and
counsel) and other costs relating to such action, in addition to all other
entitled relief, including damages and injunctive relief.

 

B.       Should any portion of this Agreement be declared or determined by any
court or arbitrator to be illegal, invalid or unenforceable, the illegal,
invalid, or unenforceable portion of this Agreement shall be interpreted as
narrowly as possible and shall be deemed stricken and severed from this
Agreement, and all other parts, terms, provisions and portions of this Agreement
shall remain unaffected and shall be given full force and effect.

 

C.       This Agreement may be executed and delivered in two or more
counterparts, each of which when so executed and delivered shall be deemed
original, but such counterparts together shall constitute one and the same
instrument.

 

D.        The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any Party, and shall be construed without any consideration as to which
Party drafted it.

 

E.       The titles of various sections in this Agreement are intended solely
for convenience of reference, and are not intended and shall not be deemed for
any purpose whatsoever to modify, explain or place construction upon any of the
provisions of this Agreement and shall not affect the meaning or interpretation
of this Agreement.

 

 

--------------------------------------------------------------------------------

[gbyh1yy0eili000001.jpg]

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS HAD A REASONABLE AMOUNT OF
TIME TO REFLECT ON AND CONSIDER SIGNING THIS AGREEMENT,  THAT EMPLOYEE HAS
CAREFULLY   READ AND CONSIDERED THIS AGREEMENT, THAT EMPLOYEE FULLY UNDERSTANDS
ITS FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE  TO EMPLOYEE TO SIGN
THIS AGREEMENT ARE THOSE STATED AND CONTAINED IN THIS AGREEMENT, AND THAT
EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY   AND VOLUNTARILY, AFTER HAVING HAD
THE OPPORTUNITY FOR  CONSULTATION WITH INDEPENDENT LEGAL COUNSEL, WITH THE
INTENT TO BE LEGALLY BOUND BY ITS TERMS.

 

 

 

Employee

 

OP Bancorp/Open Bank

 

 

 

 

 

 

 

 

By:

 

Steve Park

 

Name: Min J. Kim

 

 

Title:   President & Chief Executive Officer

Date signed:

 

 

Date signed:

 

 

 